Citation Nr: 0921352	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1969 to October 1970, from October 1970 to October 1974, 
and from June 1976 to January 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDING OF FACT

Posttraumatic stress disorder is manifested by a disability 
picture that equates to occupational and social impairment 
with reduced reliability and productivity under the General 
Rating Formula for Mental Disorders and the symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), but does not produce occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood.  


CONCLUSION OF LAW

The schedular criteria for a rating higher than 50 percent 
for posttraumatic stress disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2008).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2005, in November 2005, in April 
2006, and in June 2008.  The notice included the type of 
evidence needed to substantiate the claim for increase, 
namely, evidence that the symptoms had increased and the 
effect that worsening had on employment and daily life.

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any nonfederal records on his behalf.  The notice 
included the provisions for the effective date of a claim, 
for the degree of disability assignable, as well as the 
Diagnostic Code under which the Veteran is rated. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and the criteria of the Diagnostic Code under 
which the claimant is rated).  

To the extent that the VCAA notice pertaining to effective 
date, the disability ratings, and criteria of the applicable 
Diagnostic Code, came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  

The timing error was cured by content-complying VCAA notice 
after which the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in October 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  VA records were obtained, and the 
Veteran was afforded VA examinations in August 2005 and April 
2007.  

In April 2007, the Veteran questioned the adequacy of the VA 
examination, however, the Board finds the examination was 
adequate as it was conducted by a competent medical 
professional who examined the Veteran and provided a 
rationale for his conclusions.  

In January 2009, the Veteran's representative noted that VA 
records show that in October 2008 the Veteran complained of 
increased agitation and anxiety while on medication.  This 
evidence does not suggest a material change in the Veteran's 
posttraumatic stress disorder and a reexamination is not 
warranted.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Posttraumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, the 
criteria for the next higher rating, 70 percent, are 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, 


appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

Accordingly, the evidence considered in determining the level 
of impairment from posttraumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the diagnosis of posttraumatic stress 
disorder in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)). 

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score in the range of 41 to 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score in the range of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  



A GAF score in the range of 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

Factual Background

On VA consultation in August 2004, the Veteran had severe 
symptoms of posttraumatic stress disorder and significant 
impairment in social or occupational functioning.  In August 
2005, the Veteran had periods of depression, anxiety, 
thoughts of harming self and others.  The GAF score was 47.  

On VA examination in August 2005, the Veteran complained of 
sleeping problems, and indicated that since service he has 
problems at work with supervisors and coworkers.  

On mental status examination, the Veteran was oriented and 
his appearance and hygiene were appropriate.  His affect and 
mood were abnormal with depression, which affected the 
Veteran's ability to function independently and effectively.  
Speech was normal.  There were no panic attacks.  There were 
no delusions or hallucinations.  There were no obsessional 
rituals.  His thought processes were appropriate, judgment 
was not impaired, abstract thinking was normal, and memory 
was within normal limits.  There was no suicidal or homicidal 
ideation.  The GAF score was 50.  

The VA examiner commented that the Veteran was gradually 
deteriorating, and he was intermittently unable to perform 
activities of daily living and that he had difficulty 
establishing and maintaining effective work and social 
relationships due to lack of acquaintances who were not 
veterans.  The Veteran did not pose a threat of danger to 
himself or others.  

In July 2006, a clinical social worker stated that the 
Veteran struggled with suicidal ideation and he great 
difficulty relating to people in social and occupationally 
settings. The GAF scores were 47 to 49.  

VA records from 2005 to 2008 show that the Veteran was 
generally casually groomed, his mood was predominantly 
euthymic, he was oriented, attention and concentration were 
intact, and he a good short term memory.  The GAF scores were 
from 49 to 59 with scores mostly in the 51 to 60 range.  The 
Veteran had occasional nightmares and demonstrated avoidance 
behavior.  He took care of his home and dog.  In July 2007, 
the records show the Veteran had two new friends.  In January 
2008, he reported visiting his sister.  

On VA examination in April 2007, the Veteran complained of 
daily depression, isolation, irritability, decreased 
concentration, and weekly suicidal ideation without intent or 
plan.  He pursued solitary activities.  The Veteran indicated 
that he lost approximately three months from work in the last 
year due to chronic diarrhea and migraine headaches.  At the 
time of the examination, he was temporarily working for four 
months, and he previously had another temporary job for three 
months and prior to that worked for Sea World.  The Veteran 
socialized with other veterans.  

On mental status examination, the Veteran was appropriately 
dressed, pleasant and cooperative.  There was no impairment 
of thought processes.  His mood was euthymic. There were no 
delusions, hallucinations or paranoid ideations.  There were 
no suicidal or homicidal thoughts, ideations or plans. His 
hygiene was good.  The Veteran was oriented.  Long term 
memory was good, but he was forgetful. There was no obsessive 
or ritualistic behavior.  Speech was normal.  The Veteran 
denied panic attacks, but he had monthly anxiety attacks. 
There was no impaired impulse control or other symptoms that 
interfered with his activities.  

As for the DSM-IV criteria, the examiner indicated the 
Veteran did not reexperience trauma, avoidance or numbing, 
but he had a heightened physiological arousal and associated 
features, which interfered with his social and occupational 
functioning (he did not like to be around Vietnamese 
coworkers).  The examiner noted the severity of his symptoms 
was mild.  The GAF score was 70.  



The examiner found the Veteran's posttraumatic stress 
disorder improved since his last evaluation, he was working, 
interacted well with his peers, had friends and assumed all 
responsibilities for his self care.  The examiner noted that 
approximately 50 percent of the Veteran's symptomatology 
could be attributed to depression.  The examiner concluded 
that the posttraumatic stress disorder signs and symptoms 
were mild with decreased work efficiency and the ability to 
perform occupational tasks occurred during periods of 
significant stress, which was when the Veteran was exposed to 
Vietnamese coworkers.  

The Veteran testified that he was forced into retirement in 
2000 because the military base he worked at closed and he has 
since not been able to keep part-time employment due to 
diarrhea, migraine headaches and posttraumatic stress 
disorder, as he had difficulty getting along with coworkers.  
He stated his relationship with his family was fine, but 
other relationships did not last.  He had problems sleeping, 
had suicidal thoughts and did not trust non-veterans.  He 
stated that he had problems with hygiene due to lack of 
desire to bathe for a few days.  The Veteran testified that 
he did not seek employment in the past year due to prostate 
cancer.  

Analysis

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the Veteran has symptomatology that is associated with 
the rating criteria and symptomatology not covered in the 
rating criteria, but is associated with the diagnosis of 
post-traumatic stress disorder under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), which is 
referred to in 38 C.F.R. Part 4, § 4.130 (rating mental 
disorders).  And two, while there has been some fluctuation 
in the severity of the symptoms of posttraumatic stress 
disorder, the overall severity of the symptoms has not 
materially changed throughout the appeal period.



Although the Veteran has occupational impairment and has been 
intermittently unemployed, he still is able to work.  The 
Veteran was described as coherent and communicated in a 
logical fashion.  While he had problems at work with other 
people, he was not a danger to himself or others.   As for 
social impairment, the Veteran socialized with other veterans 
and made new friends. 

VA records documented symptoms of depression, social 
isolation, anxiety, sleep disorder, suicidal ideation, 
avoidance behavior and mood swings.  The Global Assessment of 
Functioning scores were mainly in the range of 51 to 60, 
which is suggestive of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social or occupational functioning 
(e.g., few friends, conflicts with peers or co-workers), 
which is consistent with his functioning as reported on VA 
examination in 2005.  

As for the effect of the Veteran's symptoms on work or family 
relations, the record shows the Veteran has good relations 
with his family, but not outside of the family.  

As for the effect of the symptoms on judgment, thinking, or 
mood, on VA examinations in August 2005 and in April 2007 
judgment, thought processes and orientation were normal.  On 
examination in August 2005, the Veteran's mood was depressed, 
however on his more recent examination in April 2007, the 
Veteran's mood was euthymic, and the examiner commented that 
posttraumatic stress disorder had improved since his last 
evaluation and the symptoms were mild.  

Based on the findings, the symptoms overall have not resulted 
in occupational and social impairment with deficiencies in 
most areas such as work and family relations, judgment, 
thinking, or mood, that are the equivalent to the symptoms 
listed in the criteria for a 70 percent rating, namely, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function 


independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
the inability to establish and maintain effective 
relationships.   

As for symptoms associated with the diagnosis of 
posttraumatic stress under DSM-IV, but not covered in the 
General Rating Formula for Mental Disorders, Diagnostic Code 
9411, such as nightmares, intrusive thoughts, avoidance, 
sleep disturbance, irritability and anger, detachment, a 
sense of a foreshortened future, hypervigilance, and startle 
response, these symptoms by themselves or in combination with 
other symptoms do not more nearly approximate or equate to 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood for the next higher rating.  

Based on the findings of VA records from 2004 to 2008, two VA 
examinations and considering the symptoms associated with the 
diagnosis of posttraumatic stress under DSM-IV and the GAF 
scores, the disability picture does not more nearly 
approximate or equate to occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood.

For the above reasons, the preponderance of the evidence is 
against a rating higher than 70 percent for posttraumatic 
stress disorder, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 



The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A rating higher than 50 percent for posttraumatic stress 
disorder is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


